DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 (with injection), Sub-species A (motor external to compressor - Fig 16) in the reply filed on 02/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, Applicant's election with traverse of Group I (claims 1-29), in the reply filed on 02/01/2021 is acknowledged.  The traversal is on the ground(s) that because of similarity between method and apparatus claims an undue burden does not exist.  This is not found persuasive because: 
Evidence of burden pursuant to MPEP §808.02(A) is established by the showing of different classifications.  Separate classification was offered regarding each group in the original restriction requirement.  Applicant has not, by this traversal, offered evidence of any error in this regard.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 22: Line 1-7 states: “wherein, when determining the positions of the at least one control slider, the compressor operational controller takes into account at least one or more of the parameters, such as: pressure level on the input side, in particular at low pressure, pressure level on the output side, in particular at high pressure, temperature of the gaseous medium on the input side, in particular at low pressure, temperature of the gaseous medium on the output side, in particular at high pressure, speed of rotation of the screw rotors, power consumption of a drive motor, parameters of the gaseous medium, in particular of the refrigerant, and values of the limits of use of the screw compressor.” 
This subject matter was not described in such a way as to show the inventor had possession of the claimed invention, because the claim as written is directed to a large number of combinations (720 combinations) which satisfy the “one or more of the parameters (is taken into account by the compressor operational controller when determining the positions of the at least one control slider)” language from the list provided. Furthermore, each particular parameter or combination of parameters, has to be explained how it is taken into account by “the compressor operational controller” when “determining the positions of the at least one control slider” to assist “at least one operation of the compressor unit” at the exclusion of the other parameters or other combinations of parameters. Additionally the specification merely repeats the language 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims (claims 1-29) are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below are some examples of issues in the claims, however it is not a complete list. Applicant is requested to fix all antecedent basis issues, matters of form, and linguistically indefinite claim language in all of the claims in response to this office action. 
Claim 2 recites the limitation "the at least one compressor operating function" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be read as --the 
Regarding claim 2, the phrase "in particular for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the input side of the screw compressor" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the output side of the screw compressor" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the control sliders" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lubricant filter" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the drive motor" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the at least one compressor operating function" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be read as --the 
Regarding claim 4, the phrase "in particular for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "at least one of the units" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be read as --a unit--
4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the at least one compressor operating function" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5: Line 1-4 states: “wherein the … compressor operating function is an operating state predetermining function in which a control function is performed on the basis of at least one request signal and/or at least one function parameter.”. It is unclear the exact limitations the applicant is introducing here, specifically what an “operating state predetermining function” is and how does the “operating state predetermining function” in which “a control function is performed on the basis of at least one request signal and/or at least one function parameter.” operate in order to assist the “at least one operation of the compressor unit” as claimed in claim 1? Additionally, it is unclear how the control function performed in claim 5 is able to further define the assistance for the operation of the compressor unit?
Regarding claim 6, the phrase "in particular for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 6: Line 1-5 states: “wherein the compressor operating function is an operating state monitoring function, and in that, in particular for the purpose of performing the operating state monitoring function, the performance of at least one parameter determining function and/or at least one protective function and/or at least one control function is recorded.”. It is unclear the exact limitations the applicant is 
Regarding Claim 9: Line 1-2 states: “wherein the communication unit exchanges the data by a wired route and/or wirelessly”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear how the communication unit is able to exchange the data both with wires and wirelessly?
Regarding Claim 15: Line 1-11 states: “A compressor unit according to claim 1, wherein the screw compressor has two control sliders, wherein a first control slider takes a form such that it affects the final volume and a second control slider takes a form such that it affects the initial volume, in that a position determining device for the two control sliders is provided that includes a first position indicator element coupled to the first control slider and a second position indicator element coupled to the second control slider, in that both position indicator elements interact with a common detector element that extends parallel to the direction of displacement of the control sliders and along which the position indicator elements are movable during movement of the control sliders, and in that the detector element is coupled to an evaluation device that determines the respective positions of the position indicator elements along the detector element.” It is unclear the exact limitations the applicant is introducing here, specifically the claim is unclear unless read as follows:
--The compressor unit according to claim 1, 
 	wherein the at least one control slider included in the screw compressor is two control sliders, wherein a first control slider of the two control sliders takes a form such that it affects the final volume and a second control slider of the two control sliders takes a form such that it affects the initial volume,  
 	wherein a position determining device for the two control sliders is provided that includes a first position indicator element coupled to the first control slider and a second position indicator element coupled to the second control slider,   
 	wherein both position indicator elements interact with a common detector element that extends parallel to the direction of displacement of the two control sliders and along which the first position indicator element and the second position indicator element two control sliders, and 
 	wherein the common detector element is coupled to an evaluation device that determines the respective positions of the first position indicator element and the second position indicator element common detector element. --
Regarding Claim 19: Line 1-2 states: “A compressor unit according to claim 13, wherein the respective position indicator element interacts with the detector element in contactless manner.” It is unclear the exact limitations the applicant is introducing here, specifically neither of the limitations “respective position indicator element” or “the detector element” are found in either claim 1 or claim 13, thus it is unclear what applicant is attempting to further limit. However, claim 14 does include “a position indicator element” and “a detector element”. For the purpose of examination claim 19 will be read as: -- A compressor unit according to claim 14, wherein the 
20 recites the limitation "the position determining unit" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the positions of the at least one control slider" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the phrase "in particular at" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the phrase "in particular of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 22: states: “wherein, when determining the positions of the at least one control slider,”. This recitation is an attempt to claim the desired functionality of the invention upon a future performance/operation of the invention, that is, claiming future events that may take place when the device is operated and when operated under some conditions. However, when the device being claimed is not operated or the desired conditions are not obtained, then these desired future events will never take place. Therefore, the future events condition of “when determining the positions of the at least one control slider” do not further limit the claim or add any patentable weight. When the positions of the at least one control slider are never determined to satisfy the conditional requirements set forth in the claims then the limitations defined by the future events (“the compressor operational controller takes into account at least one or more of the parameters, such as: pressure level on the input side, in particular at low pressure, pressure level on the output side, in particular at high pressure, temperature of the gaseous medium on the input side, in particular at low pressure, temperature of the gaseous medium on the output side, in particular at high pressure, speed of rotation of the screw rotors, power consumption of a drive motor, parameters of the gaseous medium, in particular of the refrigerant, and values of the limits of use of the screw compressor.”) will never take place. For the purpose of examination claim 22 will be examined as best understood.
Regarding Claim 22: Line 8-9 states: “and values of the limits of use of the screw compressor”. It is unclear the exact limitations the applicant is introducing here, specifically the limitation of “values of the limits of use of the screw compressor” is directed to an unknown intangible variable “the limits of use of the screw compressor”. Furthermore, it is not known how the controller takes into account this variable as claimed.
Regarding Claim 28: Line 1-2 states: “wherein the first control slider is mounted on the second control slider”. It is unclear the exact limitations the applicant is introducing here, specifically the first and second control sliders are disclosed as being moveable relative to each other, however the language “mounted on” suggests a rigid connection that would not allow relative movement. Thus it is unclear what applicant is trying to claim with the language of claim 28. For the purpose of examination, claim 28 will be read as: -- wherein the first control slider is in contact with the second control slider.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-13, 16-18, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillis USPN 4609329 in view of Kienzle US 2015/0004015; or in the alternate unpatentable over Pillis USPN 4609329.
Regarding Claim 1: Pillis USPN 4609329 discloses the limitations:
A compressor unit (the compressor unit is defined by the sum of its parts), including a screw compressor 10 having a compressor housing (50,48,11,12,13) that has a screw rotor chamber (15,16) arranged in the compressor housing, at least one screw rotor (18 and/or 19) that is arranged in the screw rotor chamber (Fig 3), is 
However, Kienzle US 2015/0004015 does disclose the limitations:
a screw compressor 10 having a compressor housing (11; 12,14,16 ¶0088) that has a screw rotor chamber (64 ¶0099, 120 ¶0120) arranged in the compressor housing (it is, see Figures), at least one screw rotor that is arranged in the screw rotor chamber (62, ¶0099, 122, ¶0120), is mounted on the compressor housing to be rotatable about a screw rotor axis (63, 123) and receives gaseous medium (i.e. refrigerant) having an initial volume that is supplied by way of a low-pressure chamber 118 arranged in the compressor housing (it is see Figures, ¶0121) and discharges it, compressed to a final volume, in the region of a high-pressure chamber (132,133, ¶0121) arranged in the compressor housing (see Figure 11), and at least one control slider 134, which is arranged in a slider channel of the compressor housing (in the channel housing (unnumbered) slider 134 shown in Figure 10, in the channel housing slider 134 in Figure 11), is adjacent to the screw rotor (it is, see Figures 10 and 11), there is provided on the screw compressor 10 a compressor operational controller (= control system for the refrigerant compressor described in ¶0089, this controller is provided in control housing 18 which is part of element 14 in the compressor housing, see Figure 5, Figure 11, and ¶0089).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor housing (50,48,11,12,13) of Pillis USPN 4609329 with the control housing 18 for the control system of the refrigerant compressor of Kienzle US 2015/0004015 in order to locate the 
In the alternate, Pillis USPN 4609329 discloses the claimed invention except for (the compressor operational controller) is provided on the screw compressor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form a structure housing the compressor operational controller with the screw compressor housing (i.e. provide the compressor operational controller on the screw compressor), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 2: Further Pillis USPN 4609329 does disclose the limitations:
wherein the compressor operating function (calculation function, positioning function) is a parameter determining function (calculation function - determines a value of a parameter, positioning function - determines a position of an element or elements), and in that, in particular for the purpose of performing the parameter determining function, this determines at least one of the function parameters, such as:
pressure of the medium on the input side of the screw compressor (pressure of the refrigerant at the inlet passageway 25 is measured via opening 84 with suction pressure transducer 86, Column 4 Line 23-24),
pressure of the medium on the output side of the screw compressor (pressure of the refrigerant at the discharge passageway 28 is measured via opening 80 with discharge pressure transducer 82, Column 4 Line 15-23),

position of all the control sliders (potentiometer 90 and potentiometer 94 determine the position of slide stop 33, slide valve 32, see Column 3 Line 8-Column 4 Line 63 and the specification throughout). 
Regarding Claim 4: Further Pillis USPN 4609329 does disclose the limitations: wherein the compressor operating function (positioning function) is a control function (positioning function - controls position of an element or elements), and in that, in particular for the purpose of performing the control function, a unit (valve 131 and/or valve 130) is controlled, such as: 
a control slider drive (control of valve 131 controls the position of piston 46 and the position of slide valve 32 see Figure 1, Figure 4, and Column 4 Line 42-Column 6 Line 50), 
slider controller for the control sliders (131,130; control of valve 131 controls the position of piston 46 and the position of slide valve 32 see Figure 1, Figure 4, and Column 4 Line 42-Column 6 Line 50, control of valve 130 controls the position of piston 60 and the position of slide stop 33 see Figure 1, Figure 4, and Column 4 Line 42 -Column 6 Line 50).
Regarding Claim 8: Further Pillis USPN 4609329 does disclose the limitations: wherein the compressor operational controller (= 98,110,112) is provided with a communication unit (= connection between element 110 of the controller and display 114; ¶0032 in the specification of the instant application states “such an exchange of 
Regarding Claim 9: Further Pillis USPN 4609329 does disclose the limitations: wherein the communication unit (connection between element 110 of the controller and display 114) exchanges the data by a wired route or wirelessly (since a wired connection or a wireless connection are the only types of known connections for electric components in the art, thus the connection in the Prior art of Pillis inherently is either a wired connection or a wireless connection).
Regarding Claim 10: Further Pillis USPN 4609329 does disclose the limitations: wherein the compressor operational controller (= 98,110,112) is provided with at least one display unit 114 that shows at least one performance state (i.e. position slide valve or position of slide stop, Column ) of at least one compressor operating function (i.e. positioning function) or the result thereof (i.e. current position slide valve or current position of slide stop).
Regarding Claim 11: Pillis USPN 4609329 as modified by Kienzle US 2015/0004015 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Pillis USPN 4609329 as modified by Kienzle US 2015/0004015 does disclose the limitations: wherein the screw compressor (i.e. the compressor housing (11,12,13) of Pillis) has a controller housing (Kienzle -18; element 18 of Kienzle modifies the compressor housing of Pillis) in which the compressor operational controller is arranged (Pillis - 98,110,112). 
Regarding Claim 12: Pillis USPN 4609329 as modified by Kienzle US 2015/0004015 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 11. Further Pillis USPN 4609329 as modified by Kienzle US 2015/0004015 does disclose the limitations: wherein the controller housing is arranged on the compressor housing (in the combination, the controller housing 18 of Kienzle is on the outer surface of the compressor housing (i.e. on the compressor housing)).
Regarding Claim 13: Pillis USPN 4609329 does disclose the limitations: wherein the screw compressor has two screw rotors (18,19) that are arranged in the screw rotor chamber (Figure 3), are mounted on the compressor housing to be rotatable about a respective screw rotor axis (rotor 18 is rotatable about the axis of element 18, and rotor 19 is rotatable about axis of element 19), engage in one another by their helical contours (Column 2 Line 24-57) and each interact with compression wall surfaces (surface of bore 15 and surface of bore 16) that are adjacent to and partly surround the helical contours (they do, see Figures) in order to receive gaseous medium (i.e. refrigerant) having an initial volume (volume of refrigerant in inlet passageway 25) that is supplied by way of a low-pressure chamber (inlet passageway 25) arranged in the compressor housing and to discharge it (i.e. the refrigerant), compressed to a final volume (compressed volume of refrigerant in discharge passageway 28), in the region of a high-pressure chamber (discharge passageway 28) arranged in the compressor housing, in that the gaseous medium is enclosed, at low pressure and with an initial volume, in compression chambers formed between the helical contours and compression wall surfaces adjacent thereto, and is compressed to a final volume at high pressure (Column 3 Line 45-54), and at least one control slider (slide valve 32), which is 
Regarding Claim 16: Further Pillis USPN 4609329 does disclose the limitations: wherein the detector element (95 | 91) is arranged in a detector channel (element 95 extends through a channel in element 50 | 57) that extends inside the compressor housing (element 50 is part of the compressor housing | channel 57 extends inside element 33 located in the compressor housing), parallel to the direction of displacement (element 95 is parallel to the direction of displacement | element 33 is parallel to the direction of displacement) . 
Regarding Claim 17: Further Pillis USPN 4609329 does disclose the limitations: wherein the respective position indicator element (95 | 91) is arranged in the detector channel (element 95 extends through a channel in element 50 | 57). 
Regarding Claim 18: Further Pillis USPN 4609329 does disclose the limitations: wherein the respective position indicator element (44, element 44 interacts with element 95 to identify a position, see Figure 1 and Column 4 Line 28-32, Column 6 Line 19-24) is mechanically coupled to the respective control slider 32 by way of a connection body (45, Column 2 Line 66-Column 3 Line 7). 
Regarding Claim 20: Further Pillis USPN 4609329 does disclose the limitations: wherein the compressor operational controller (98,110,112) controls a control slider drive (131,125,126) for the respective control slider (Column 4 Line 52-68, Column 5 Line 7-10, Column 5 Line 29-66) and determines the movement of the respective control slider (determines position of slide valve 32) using the position determining unit (using potentiometer 94 and its moveable element 95 which engages rod 44 of slide valve 32 the controller indicates the position of the slide valve (Column 4 Line 28-51)).
Regarding Claim 21: Further Pillis USPN 4609329 does disclose the limitations: wherein the compressor operational controller (98,110,112) positions the respective control slider (positions slide valve 32) with position control (the controller moves the slide valve by actuation of valve 131 and solenoids 125 & 126, movement of the slide valve is performed in response to a capacity control signal derived from the suction pressure transducer, Column 6 Line 7-44, thus position control based on the capacity control signal is performed). 
Regarding Claim 22: Further Pillis USPN 4609329 does disclose the limitations: wherein, when determining the positions of the at least one control slider (i.e. determining a correct position for slide valve 32 based on the capacity control signal, Column 5 Line 57- Column 6 Line 24), the compressor operational controller 
Regarding Claim 23: Further Pillis USPN 4609329 does disclose the limitations: wherein the first control slider 32 and the second control slider 33 are arranged one behind the other in the direction of displacement thereof (as shown in Figure 1 the second control slider 33 is arranged behind the first control slider in the left right direction).
Regarding Claim 24: Further Pillis USPN 4609329 does disclose the limitations: wherein the first control slider 32 and the second control slider 33 have identical external contours (the external contour 35 of the first control slider and the external 
Regarding Claim 25: Further Pillis USPN 4609329 does disclose the limitations: wherein the first control slider 32 and the second control slider 33 are positionable directly succeeding one another in a combined position (as shown in Figure 1) and are movable together in the direction of displacement (capable of being moved together by applying pressure to port B of valve 130 and 131 at the same time). 
Regarding Claim 26: Further Pillis USPN 4609329 does disclose the limitations: wherein the first and the second control slider are positionable in a separated position (spaced apart a maximum distance, Column 3 Line 38-44), spaced from one another, forming an intermediate space (forming an intermediate space between right end 40 of second control slider 33 and the left end 39 of first control slider 32, Column 2 Line 58-65). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillis USPN 4609329 in view of Kienzle US 2015/0004015; or in the alternate unpatentable over Pillis USPN 4609329 as applied to claim 2 above, and further in view of Yano US 2016/0245288.
Regarding Claim 3: Pillis USPN 4609329 as modified by Kienzle US 2015/0004015; or in the alternate Pillis USPN 4609329 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Pillis USPN 4609329 is silent regarding the limitations: wherein a further compressor operating 
However Yano US 2016/0245288 does disclose the limitations: wherein a further compressor operating function (high temperature stop function) is a protective function (it is), in that for the purpose of performing the protective function (i.e. performing the high temperature stop function) at least one parameter determining function is performed (temperature of controller measured by sensor 53) and the at least one function parameter (i.e. temperature of controller measured by sensor 53) is compared with at least one reference parameter (i.e. predetermined high temperature), and in that, in the event of the value exceeding the at least one reference parameter, the compressor is switched off (¶0047,¶0050). 
Hence it would have been obvious to one of ordinary skill in the art to modify the compressor operational controller (98,110,112) of Pillis USPN 4609329 with the controller 55 and temperature sensor 53 of Yano US 2016/0245288 in order to restrain the temperature of the drive circuit from being excessively high or excessively low (¶0004).
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillis USPN 4609329 in view of Kienzle US 2015/0004015; or in the alternate unpatentable over Pillis USPN 4609329 as applied to claim 1 above, and further in view of Eslinger USPN 4990058.
Regarding Claim 14: Pillis USPN 4609329 as modified by Kienzle US 2015/0004015; or in the alternate Pillis USPN 4609329 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Pillis USPN 4609329 discloses the limitations: wherein a position determining device (94,95) is provided for the at least one control slider (Column 4 Line 28-32), wherein the at least one control slider has a movable portion (44, see Column 2 Line 66-Column 4 Line 7, Column 4 Line 28-32)
Pillis USPN 4609329 is silent regarding the limitations: in that the position determining device has a position indicator element coupled to the at least one control slider, in that the at least one position indicator element interacts with a detector element that extends parallel to the direction of displacement of the at least one control slider and along which the position indicator element is movable, and in that the detector element is coupled to an evaluation device that determines the respective position of the position indicator element along the detector element. 
However Eslinger USPN 4990058 does disclose the limitations: wherein a position determining device (30,50, Column 5 Line 61-Column 6 Line 14, Column 6 Line 63-Column 7 Line 14) is provided for a moving element 24, in that the position determining device has a position indicator element 26 coupled to the moving element (cavity 26 is defined in element 24 and moves with element 24, thus it is coupled to moving element 24), in that the at least one position indicator element 26 interacts with a detector element (52, Column 6 Line 63-Column 7 Line 14) that extends parallel to the direction of displacement of the moving element (as seen in Figure 1 member 52 extends parallel to the displacement of moving element 24) and along which the 
Hence it would have been obvious to one of ordinary skill in the art to modify the movable portion 44, position determining device (94,95), and controller (98,110,112) of Pillis USPN 4609329 with the position indicator element 26 defined in the moving element 24, position determining device (30,50) having detector element 52, and controller 32 of Eslinger USPN 4990058 in order to determine the particular position of the moving element (by its connection to indicator element 26) relative to the detector element with the position determining device (Column 6 Line 63-Column 7 Line 18).
Regarding Claim 19: Further Eslinger USPN 4990058 does disclose the limitations: wherein the position indicator element 26 interacts with the detector element 52 in contactless manner (Column 6 Line 63-Column 7 Line 14, the position indicator element 26 and member 52 of transducer 50 interact magnetically without contacting). 
Claims 1, 13, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langouet USPN 5183395 in view of Kienzle US 2015/0004015; or in the alternate unpatentable over Langouet USPN 5183395.
Regarding Claims 1, 13 and 27: Langouet USPN 5183395 discloses the limitations: A compressor unit (the compressor unit is defined by the sum of its parts), including 


wherein the first control slider 61 has mutually directly adjacent slider compression wall surfaces (arcuate surfaces of outer periphery 68 in Figure 2, each arcuate surface being adjacent either the male rotor of the female rotor, and each arcuate surface is in sealing relation with the rotors Column 4 Line 51-57), of which in each case one is adjacent to one of the screw rotors (it is, see Figure 2), and in that the second control slider 34 has slider compression wall surfaces (arcuate surfaces of outer periphery 37 that are each in sealing relation to either the male rotor of the female rotor, Column 4 Line 18-35) that are arranged spaced from one another (each arcuate surface has an endpoint which intersects with the convex outer periphery 37 of the second slide valve, these end points are spaced apart from one another in a direction perpendicular to the movement direction), of which in each case one is adjacent to one of the screw rotors (each arcuate surface is in sealing relation with one of the screw rotors, Column 4 Line 18-35). Langouet USPN 5183395 is silent regarding the limitations: (the compressor operational controller) is provided on the screw compressor.
However, Kienzle US 2015/0004015 does disclose the limitations:

Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor housing (18,12,20,55,31) of Langouet USPN 5183395 with the control housing 18 for the control system of the compressor of Kienzle US 2015/0004015 in order to locate the controller at a periphery of the compressor housing (¶0089) and/or in order to increase the amount of material able to transfer heat from the control system by conduction.
In the alternate, Langouet USPN 5183395 discloses the claimed invention except for (the compressor operational controller) is provided on the screw compressor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form a structure housing the compressor operational controller with the screw compressor housing (i.e. provide the compressor operational controller on the screw compressor), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 28: Further Langouet USPN 5183395 does disclose the limitations: wherein the first control slider 61 is in contact with the second control slider (when in the position described at Column 6 Line 31-41 (the two slide valves 34,61 are maintained together as a unit) end 36 of the second slide valve is in contact with end 66 of the first slide valve Column 4 Line 51-68).
Regarding Claim 29: Further Langouet USPN 5183395 does disclose the limitations: wherein slider compression wall surfaces of the first control slider (arcuate surfaces of outer periphery 68 in Figure 2, each arcuate surface being adjacent either the male rotor of the female rotor) and of the second control slider (arcuate surfaces of outer periphery 37 that are each in sealing relation to either the male rotor of the female rotor) succeed one another (i.e. succeed one another in the axial (left right) direction, the two slide valves 34,61 are maintained together as a unit Column 6 Line 31-41, arrangement shown in Figure 1). 
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
  	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Claims
Due to the degree of uncertainty and the considerable speculation and/or assumptions that must be made with regards to the claim language recited in claims 5-7 (as identified in the 112 rejections above), the examiner is unable to make a determination on patentability as the scope of these claims filed on 02/01/2021 is not clear. See MPEP 2173.06 II. 

Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure.
For a brief description of the prior art made of record and not relied upon, see the corresponding title and/or abstract for each piece of art. The title and abstract of each piece of art cited on the PTO-892 form being incorporated by reference into this office action in its entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746